t c no united_states tax_court boyd gaming corporation f k a the boyd group and subsidiaries petitioners v commissioner of internal revenue respondent california hotel and casino and subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date ps provided free meals to their employees in private cafeterias located on their business_premises r determined that sec_274 i r c limits ps’ deduction for the cost of these meals r moves for partial summary_judgment in her favor ps object to r’s motion arguing that they may deduct percent of their cost under the de_minimis_fringe benefit exception of sec_274 i r c and that the applicability of this exception is a factual determination that has yet to be made ps also move for partial summary_judgment in their favor arguing that they may deduct percent of the meals’ cost under the bona_fide sale exception of sec_274 i r c held ps may deduct percent of the meals’ cost if they are within the de_minimis_fringe benefit exception of sec_274 i r c and whether they are within this exception is an unanswered question of fact held further ps’ provision of the meals is not within sec_274 i r c thomas p marinis jr and j barclay collins iii for petitioners paul l dixon for respondent opinion laro judge these consolidated cases are before the court on cross-motions for partial summary_judgment respondent moves for partial summary_judgment in her favor arguing that sec_274 limits petitioners’ deductions for the cost of free food and beverages that they provided to their employees on petitioners’ business_premises petitioners object to respondent’s motion arguing that a genuine issue of fact exists as to the applicability of an exception to sec_274 namely whether the food and beverages are a de_minimis_fringe benefit under sec_274 petitioners also move for partial summary_judgment in their favor arguing that sec_274 does not apply because petitioners sold the food and beverages to their employees in a bona_fide transaction for an adequate_and_full_consideration in money_or_money's_worth see sec_274 n a respondent replied to on date the court granted the unopposed motion of respondent to consolidate the two cases for purposes of trial briefing and opinion respondent supports her motion with only the pleadings petitioners’ cross-motion is supported by the affidavit of continued petitioners’ notice of objection and she objected to petitioners’ cross-motion we hold that petitioners may deduct percent of the cost of the food and beverages provided to their employees if the food and beverages are within the de_minimis_fringe benefit exception of sec_274 whether petitioners are within this exception is a factual determination that is yet to be made we also hold that petitioners’ provision of the food and beverages is not within sec_274 unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure we refer to boyd gaming corp f k a the boyd group and subsidiaries and california hotel and casino and subsidiaries as boyd and chc respectively background5 boyd and chc are nevada corporations whose principal offices were in las vegas nevada when they petitioned the court for its taxable_year ended date the taxable_year chc was the common parent of an affiliated_group_of_corporations that continued one of their senior vice presidents respondent’s objection is unaccompanied by supporting affidavits the facts presented in this opinion are stated solely for purposes of deciding the motion and are not findings_of_fact for this case fed r civ p a 98_tc_518 affd 17_f3d_965 7th cir filed a consolidated federal_income_tax return chc’s affiliated_group in its taxable_year included mare-bear inc doing business as stardust hotel casino stardust and sam-will inc doing business as fremont hotel casino fremont chc sometimes did business as sam’s town hotel gambling hall sam’s town for its taxable_year ended date the taxable_year boyd was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return boyd's affiliated_group in its taxable_year included chc which sometimes did business as sam’s town mare-bear inc doing business as stardust and sam-will inc doing business as fremont at all times relevant herein chc stardust fremont and sam's town collectively referred to as the properties were located in las vegas nevada each of the properties was a resort complex that had casino hotel and restaurant facilities some of the properties had convention or amusement facilities each of the properties had an employee cafeteria that was located on its premises the cafeterias cafeterias were separate from the public restaurants that were located on the properties the cafeterias were used by petitioners to serve hot meals cold foods and snacks collectively referred to as the meals to only their employees petitioners provided the meals to all of their on-duty employees except for a small_group of individuals who were allowed to eat in designated areas of the properties’ public restaurants during the employees’ work shifts petitioners provided the meals without any out-of-pocket cost to the employees petitioners provided the meals for a variety of operational reasons petitioners’ provision of the meals was not discriminatory in favor of highly compensated employees most if not all of the casinos in las vegas provided meals to their employees during the relevant years in order to attract and keep employees petitioners offered packages of compensation and benefits that were competitive in the marketplace meal benefits during an employee’s shift were included in commonplace packages in consideration for the meal benefits petitioners were able to require their employees to stay on the properties’ premises during their entire shift an employee who left the premises during his or her shift without authorization was subject_to disciplinary action up to and including discharge for the subject years the commissioner disallowed percent of the deductions that petitioners reported for the cost of their employees’ meals according to the notices of deficiency sec_274 prohibits petitioners from deducting percent of the meals’ cost in its petition chc alleges that it did not deduct percent of the meals’ cost for its taxable_year and that it was entitled to do so discussion sometimes meal benefits were required by union contracts the issue at hand is one of first impression we must decide whether petitioners can deduct the full cost of the meals that they provided to their employees on their premises or alternatively whether sec_274 limits their deduction to percent of the meals’ cost petitioners argue for the former stating that sec_274 does not limit their deduction because their employee meals are de_minimis_fringe_benefits under sec_132 and sec_274 or goods sold in a bona_fide transaction for an adequate_and_full_consideration in money_or_money's_worth under sec_274 respondent argues for the latter stating that none of the exceptions to sec_274 apply to the facts at hand because petitioners provided the meals to their employees without charge summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 98_tc_383 61_tc_861 the concept of summary_judgment is specifically recognized by this court and is deeply ingrained in our procedural rules rule a provides that either party may move for summary_judgment in its favor upon any or all parts of the legal issues in controversy when either party makes such a motion the opposing party must file an opposing written response with or without supporting affidavits within such period as the court may direct rule b a decision on the merits of a taxpayer's claim will then be rendered by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law id because summary_judgment decides an issue against a party without the benefit of a trial the court grants such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met the requisite criteria 326_us_1 78_tc_412 the court will not resolve disagreements over material factual issues in a summary_judgment proceeding espinoza v commissioner supra pincite 67_tc_938 a fact is material if it tends to resolve any of the issues that have been properly raised by the parties 10a wright et al federal practice and procedure civil sec pincite 2d ed the moving party must prove that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 kroh v commissioner supra pincite 95_tc_594 we start our inquiry with the relevant text of sec_274 503_us_249 tva v hill 437_us_153 310_us_534 sec_274 provides in part in general --the amount allowable as a deduction under this chapter for-- a any expense for food or beverages and shall not exceed percent of the amount of such expense or item which would but for this paragraph be allowable as a deduction under this chapter exceptions --paragraph shall not apply to any expense if-- a such expense is described in paragraph of subsection e b in the case of an expense for food or beverages such expense is excludable from the gross_income of the recipient under sec_132 by reason of subsection e thereof relating to de_minimis fringes from this text we find that the mandate of the congress is clear petitioners may not deduct the full cost of their sec_274 was added to the code on date as sec_142 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 sec big_number a of the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 107_stat_312 changed this amount to percent for taxable years beginning after date sec_274 provides an exception for expenses for goods or services which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money_or_money's_worth employees’ meals unless the meals are de_minimis_fringe_benefits under sec_132 or sold by petitioners in a bona_fide transaction for an adequate_and_full_consideration in money_or_money's_worth turning first to the de_minimis_fringe benefit exception we find that employee meals provided on a nondiscriminatory basis are a de_minimis_fringe benefit under sec_132 if the eating facility is owned or leased by the employer the facility is operated by the employer the facility is located on or near the business_premises of the employer the meals furnished at the facility are provided during or immediately before or after the employee’s workday and the annual revenue derived from the facility normally equals or exceeds the direct operating costs of the facility the revenue operating cost test sec_132 sec_1_132-7 income_tax regs the parties do not dispute the applicability of this five-prong test and they do not dispute that the first four prongs have been met the parties focus on the fifth prong ie the revenue operating cost test for purposes of this test an employer may disregard the cost and revenue for any employee meal that the employer reasonably determines is excludable from gross_income under sec_119 sec_1_132-7 income_tax regsdollar_figure sec_119 allows an the rule_of sec_1_132-7 income_tax regs that disregards the cost and revenue of sec_119 meals was originally prescribed in sec_1_132-7t a temporary income_tax regs fed reg date employee to exclude from income the value of any meals furnished by an employer for the employer’s convenience and on the employer’s premises 434_us_77 employee meals furnished without a charge on the employer’s premises are considered to be within sec_119 if the employer furnished the meals for a substantial noncompensatory business reason the presence of which is a factual determination sec_1_119-1 income_tax regs in making this determination we are guided by sec_1_119-1 income_tax regs which lists examples of substantial noncompensatory business reasons we are also guided by a directive in respondent’s regulations that all employee meals are considered furnished for a substantial noncompensatory business reason if the employer furnished the meals at its place of business and had a substantial noncompensatory business reason for furnishing the meals to each of substantially_all of the employees who were furnished the meals sec_1_119-1 income_tax regs respondent argues that petitioners cannot meet the revenue operating cost test because they earned no revenue on the employee meals respondent claims that sec_1_132-7 income_tax regs applies only when employees pay for their meals some of which are excludable from gross_income under sec_132 and the rest of which are excludable under sec_119 respondent claims that the congress intended to allow a full deduction for employee meals only when the meals were provided in a facility that normally makes an overall profit and that the congress did not intend for sec_274 to apply to meals covered by sec_119 respondent relies primarily on two excerpts from the committee reports to sec_274 the first excerpt states that percent of an otherwise allowable deduction for food and beverages is disallowed similarly the cost of a meal furnished by an employer to employees on the employer’s premises is subject_to the rule s rept pincite 1986_3_cb_1 h rept pincite 1986_3_cb_1 the second excerpt states that the bill generally reduces to percent the amount of any deduction otherwise allowable for meal expenses including meals furnished on an employer’s premises to its employees whether or not such meals are excludable from the employee’s gross_income under sec_119 h conf rept at ii-24 to ii-25 1986_3_cb_1 respondent also relies on the fact that sec_274 refers to food and beverages furnished on an employer’s business_premises primarily for its employees respondent argues that sec_274 would have referred to sec_274 had the congress intended to except employee meals from the limitation of sec_274 we disagree with respondent’s broad reading of sec_274 in support of her reading respondent refers us to two excerpts of legislative_history respondent takes both excerpts out of their context the first excerpt is listed under the caption in general immediately thereafter under the caption exceptions to percentage reduction rule the reports state that the bill provides certain exceptions to the applicability of the percentage reduction rule first the cost of a meal is fully deductible if the full value is excludable under sec_132 pursuant to either the subsidized eating facility exclusion or the exclusion for de_minimis_fringe_benefits s rept supra pincite c b vol pincite h rept supra pincite c b vol pincite the same is true with respect to the second excerpt reading on from the language to which respondent has referred us we find that the report goes on to discuss the same two exceptions that respondent would have us ignore today h conf rept supra at ii-25 c b vol pincite based on our reading of all the legislative_history we find that the excerpts on which respondent relies do not stand for the broad proposition that she espouses the excerpts are merely broad rules that are limited by language that follows immediately thereafter unlike respondent we do not read the legislative_history to foreclose the complete deduction of employee meals in percent of the casesdollar_figure petitioners’ deduction for their employee meals would not be limited by sec_274 for example if sec_119 allows all of petitioners’ employees to exclude the value of the meals from their gross_income in such we also place less weight than respondent on the fact that the congress did not include sec_274 in its list of exceptions under sec_274 a case the de_minimis_fringe benefit exception of sec_132 and sec_274 will allow petitioners to claim a complete deduction for the meals because the cafeterias’ revenues and expenses will both be zero for purposes of the revenue operating cost test respondent is mistaken when she boldly asserts that the congress did not want sec_119 to apply to determinations under sec_274 the incorporation of sec_119 into the de_minimis_fringe benefit exception of sec_132 first appeared in sec_1_132-7t a temporary income_tax regs fed reg date which was published before sec_274 came into law according to a longstanding well-established benign fiction of statutory construction we assume that the congress knew of this incorporation when it promulgated sec_274 490_us_504 scalia j concurring in judgment see 470_us_768 ndollar_figure 456_us_353 ndollar_figure 434_us_575 911_f2d_1312 9th cir 100_tc_124 affd 25_f3d_1048 6th cir with regard to the statement in the conference_report that deductions for meal expenses are reduced to percent whether or not such meals are excludable from the employee’s gross_income under sec_119 h conf rept supra at ii-24 to ii-25 c b vol pincite we do not find this statement to be disharmonious with our reading of the statutory text although we need not and do not pass on the breadth of this statement one reasonable interpretation is that the entire cost of a sec_119 meal is not deductible when the meal is outside of the de_minimis_fringe benefit exception of sec_132 we find further support for our reading in the reason for sec_274 the congress included sec_274 in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 primarily to address their concern that the then-present law unfairly allowed high-income taxpayers to structure their business affairs in a way that generated deductions for personal expenses such as meals as stated by the committees with respect to the need for a change in the then-present law since the 1960's the congress has sought to address various aspects of deductions for meals entertainment and travel_expenses that the congress and the public have viewed as unfairly benefiting those taxpayers who were able to take advantage of the tax_benefit of deductibility in his tax message president kennedy reported that too many firms and individuals have devised means of deducting too many personal living_expenses as business_expenses thereby charging a large part of their cost to the federal government he stated this is a matter of national concern affecting not only our public revenues our sense of fairness and our respect for the tax system but our moral and business practices as well the committee shares these concerns and believes that these concerns are not addressed adequately by present law the committee believes that present law by not focusing sufficiently on the personal-consumption element of deductible meal and entertainment_expenses unfairly permits taxpayers who can arrange business settings for personal consumption to receive in effect a federal tax subsidy for such consumption that is not available to other taxpayers the taxpayers who benefit from deductibility under present law tend to have relatively high incomes and in some cases the consumption may bear only a loose relationship to business necessity for example when executives have dinner at an expensive restaurant following business discussions and then deduct the cost of the meal the fact that there may be some bona_fide business connection does not alter the imbalance between the treatment of those persons who have effectively transferred a portion of the cost of their meal to the federal government and other individuals who cannot deduct the cost of their meals the significance of this imbalance is heightened by the fact that business travel and entertainment often may be more lavish than comparable activities in a nonbusiness setting for example meals at expensive restaurants and season tickets for luxury boxes at sporting events are purchased to a significant degree by taxpayers who claim business deductions for these expenses this disparity is highly visible and contributes to public perceptions that the tax system is unfair polls indicate that the public identifies the deductibility of normal personal expenses such as meals to be one of the most significant elements of disrespect for and dissatisfaction with the present tax system in light of these considerations the committee bill reduces by percent the amount of otherwise allowable deductions for business meals and entertainment this reduction rule reflects the fact that meals and entertainment inherently involve an element of personal living_expenses h rept supra pincite c b vol pincite see also s rept supra pincite c b vol pincite respondent’s proffered interpretation of sec_274 stands in marked contrast to the abusive situations that spawned that section in contrast with the abuses that the congress meant to address in enacting sec_274 we see no abuse that would be curtailed by denying petitioners a full deduction for the cost of their employee meals indeed petitioners’ provision of employee meals is a far stride from the abuses that the congress chose to address in their promulgation of sec_274 we recognize that the congress enacted that section out of their concern for taxpayers’ deducting expenses such as meals that were inherently_personal all the same we do not read sec_274 to disallow a full deduction for the cost of free employee meals percent of the time in short sec_274 will allow petitioners to deduct the entire cost of their employee meals if the meals are a de_minimis_fringe benefit under sec_132 thus petitioners may deduct the meals’ full cost if they reasonably determine that the meals are excludable from their employees’ incomes under sec_119 sec_1_132-7 income_tax regsdollar_figure to the extent that respondent believes that the de_minimis_fringe benefit exception is inapplicable because the meals were furnished free of charge we disagree neither the text of sec_274 nor its legislative_history persuades us that the de_minimis_fringe benefit exception applies only to cafeteria sec_12 we recognize that our incorporation of sec_119 into the de_minimis_fringe benefit exception of sec_274 rests solely on sec_1_132-7 income_tax regs respondent acknowledges that these regulations literally apply to sec_274 but argues that she did not intend for this literal application respondent asks the court to adopt a rule that would limit these regulations to determinations under sec_132 we refuse to do so to the extent that respondent wants to limit the plain meaning of the words inscribed in an income_tax regulation she and not the court must prescribe the limitation that charge a fee for their meals accordingly we will deny respondent’s motion for partial summary_judgment in her favor and we will set this case for trial to determine whether petitioners qualify for the de_minimis_fringe benefit exception to sec_274 in denying respondent’s motion we have considered all arguments made by her and to the extent not discussed above have found them to be without merit turning to petitioners’ argument in support of judgment in their favor sec_274 provides an exception for expenses for goods or services which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money_or_money's_worth petitioners argue that the meals fall within this statutory language petitioners argue that they sell the meals to their employees in consideration for the employees’ services and the employees’ promises not to leave petitioners’ business_premises during breaks we are not persuaded by petitioners’ arguments on sec_274 put simply we do not believe that petitioners sold the meals to their employees in a bona_fide transaction for adequate_and_full_consideration we believe that petitioners merely presented the meals to their employees in connection with the employees’ employment with petitioners to say the least we are sure that petitioners’ employees would be surprised to hear that they were paying arm’s-length fair_market_value prices for the meals yet this is the holding that petitioners would have us reach such a holding is unsupported by the record and is contrary to common sensedollar_figure indeed bearing in mind that petitioners’ federal_income_tax returns report no sale revenues for their alleged sales of meals to their employees petitioners’ reporting of these meals supports our conclusion we also note that petitioners’ memorandum of law states that petitioners provide these meals to their employees at no charge we hold that petitioners’ provision of the meals is not within sec_274 in so holding we have considered all arguments made by petitioners for a contrary holding and to the extent not discussed above have found them to be without merit to reflect the foregoing an appropriate order denying both motions for partial summary_judgment will be issued as we understand petitioners’ argument they sold the meals to their employees at cost whereas a willing buyer would be delighted to purchase a meal at cost very few if any willing sellers would be able to stay in business if they continued to sell the meals at cost
